DETAILED ACTION
Claims 1-12 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Japan patent application number JP2018-156726 filed on 08/24/2018 has been received and made of record.
Please provide an English translation of Japan patent application number JP2018-156726 to perfect the priority claim.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/23/2019, 06/09/2021, and 11/30/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2019/0311404 to Wasserman et al. in view of U.S. PGPubs 2010/0223112 to Griffin et al.

    PNG
    media_image1.png
    326
    340
    media_image1.png
    Greyscale

Regarding claim 1, Wasserman et al. teach an information processing apparatus for displaying advertisement information on a display apparatus installed with a display surface directed to a road (abstract, par 0085-0092, “In FIG. 3A, a diagram is shown of an example content output system including an electronic display 300a, and one or more roadside or traffic cameras 302a. In this example, a control unit (e.g., including processor, memory, network interface, etc.) located at or near the electronic display 300a may receive image and video data from traffic cameras 302a. The image and video data may be used to detect vehicles approaching an electronic display 300a, and identify various features and characteristics of the 300a may determine digital content to display to the approaching vehicles on the electronic display 300a. As discussed above in step 204, the digital content may correspond to a targeted advertisement or other message based on the identified vehicle characteristics, individual characteristics, driving data, and the like, of the approaching cars”), the information processing apparatus comprising a controller including at least one processor (Figs 1, par 0032-0034), the controller configured to execute: 
acquiring a traveling situation of a vehicle which travels on the road (par 0042, par 0088-0090, “one or more vehicles are identified as being in the proximity of one or more electronic roadside displays. The identification of a vehicle in step 201 may be based on a determination that the vehicle is currently near or approaching an electronic roadside display, or that the vehicle is likely to be near the electronic roadside display at some future point in time. Accordingly, the identification of a vehicle in step 201 may include receiving or determining the current locations, speeds, directions of travel, roads and routes being driven, and intended or anticipated destinations for a number of vehicles”); 
selecting a first display form as the display form of the advertisement information on the basis of the traveling situation (par 0046, par 0055-0056, par 0058-0059, par 0091, select the digital content may correspond to a targeted 
displaying the advertisement information on the display apparatus in the display form selected on the basis of the traveling situation (Fig 3A, par 0058, par 0069, par 0092, display advertisement content based on the identified vehicle characteristics, individual characteristics, driving data, and the like, of the approaching cars).  
But Wasserman et al. keep silent for teaching selecting a first display form or a second display form having an amount of information larger than that of the first display form, as the display form of the advertisement information on the basis of the traveling situation.
In related endeavor, Griffin et al. teach selecting a first display form or a second display form having an amount of information larger than that of the first display form, as the display form of the advertisement information on the basis of the traveling situation (Figs 1-4, abstract, par 0018-0019, par 0022-0024, par 0027, par 0036, “An adaptive roadside billboard system which may include a roadside display for passing vehicle traffic, and a memory for storing a plurality of notifications having different visual feature detail levels. Furthermore, a controller may be configured to cooperate with the roadside display and the memory to determine a rate of the passing vehicle traffic, select notifications from the memory based upon the rate of passing vehicle traffic so that notifications for faster passing vehicle traffic have lower visual feature detail levels and so that notifications for slower passing vehicle traffic have 
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Wasserman et al. to include selecting a first display form or a second display form having an amount of information larger than that of the first display form, as the display form of the advertisement information on the basis of the traveling situation as taught by Griffin et al. to cooperate with the roadside display and the memory to determine a rate of the passing vehicle traffic to select notifications from the memory based upon the rate of passing vehicle traffic so that notifications for faster passing vehicle traffic have lower visual feature detail levels and so that notifications for slower passing vehicle traffic have higher visual feature detail levels, and display the selected notifications on the roadside display.  

Regarding claim 2, Wasserman et al. as modified by Griffin et al. teach all the limitation of claim 1, and further teach wherein the traveling situation resides in a vehicle speed of the vehicle which travels on the road, a degree of congestion of the road, information which is indicated by a lighting instrument of a traffic signal installed on the road, or information which indicates whether or not the vehicle is being driven automatically (Wasserman et al.: abstract, par 0042, par 0044, par 0059, obtain driving data such as speed and so on, Griffin et al.: par 0027-0028, par 0030, par 0033, vehicle traffic rate).

Regarding claim 11, Wasserman et al. teach an information processing method for displaying advertisement information on a display apparatus installed with a display 

Regarding claim 12, Wasserman et al. teach an non-transitory storage medium stored with an information processing program for displaying advertisement information on a display apparatus installed with a display surface directed to a road (par 0006, par 0031). The remaining limitations of the claim are similar in scope to claim 1 and rejected under the same rationale.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2019/0311404 to Wasserman et al. in view of U.S. PGPubs 2010/0223112 to Griffin et al., further in view of U.S. PGPubs 2014/0070963 to DeLorean.

Regarding claim 3, Wasserman et al. as modified by Griffin et al. teach all the limitation of claim 2, but do not explicitly teach wherein the controller acquires the information which is indicated by the lighting instrument of the traffic signal as the traveling situation, and the controller selects the first display form if the information which is indicated by the lighting instrument indicates that the vehicle is capable of advancing, or the controller selects the second display form if the information which is indicated by the lighting instrument indicates that the vehicle is incapable35 /38 of advancing.
In related endeavor, DeLorean teaches wherein the controller acquires the information which is indicated by the lighting instrument of the traffic signal as the 
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Wasserman et al. as modified by Griffin et al. to include wherein the controller acquires the information which is indicated by the lighting instrument of the traffic signal as the traveling situation, and the controller selects the first display form if the information which is indicated by the lighting instrument indicates that the vehicle is capable of advancing, or the controller selects the second display form if the information which is indicated by the lighting instrument indicates that the vehicle is incapable35 /38 of advancing as taught by DeLorean to provide a new method for controlling vehicle and roadside billboard displays that, in one 

Regarding claim 4, Wasserman et al. as modified by Griffin et al. teach all the limitation of claim 2, but keep silent for teaching wherein the controller acquires the degree of congestion as the traveling situation, and the controller selects the first display form if the degree of congestion is less than a predetermined value, or the controller selects the second display form if the degree of congestion is not less than the predetermined value.
In related endeavor, DeLorean teaches wherein the controller acquires the degree of congestion as the traveling situation, and the controller selects the first display form if the degree of congestion is less than a predetermined value, or the controller selects the second display form if the degree of congestion is not less than the predetermined value (abstract, par 0012, par 0040-0042, par 0044, “If traffic 105 is moving faster than a predetermined speed (block 184), computer 145 retrieves a static display from memory 150 and displays it (block 186). If vehicles in traffic 105 are moving at less than or equal to a predetermined speed (block 188), computer 145 retrieves a moving display from memory 150 and displays it”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Wasserman et al. as modified by Griffin et al. to include wherein the controller acquires the degree of congestion as the traveling situation, and the controller selects the first display form if the degree of congestion is less than a predetermined value, or the controller selects .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2019/0311404 to Wasserman et al. in view of U.S. PGPubs 2010/0223112 to Griffin et al., further in view of U.S. PGPubs 2020/0104881 to Yasui et al.

Regarding claim 5, Wasserman et al. as modified by Griffin et al. teach all the limitation of claim 2, but do not explicitly teach wherein the controller acquires the information which indicates whether or not the vehicle is being driven automatically as the traveling situation, and the controller selects the first display form if the vehicle is not being driven automatically, or the controller selects the second display form if the vehicle is being driven automatically.
In related endeavor, Yasui et al. teach wherein the controller acquires the information which indicates whether or not the vehicle is being driven automatically as the traveling situation, and the controller selects the first display form if the vehicle is not being driven automatically, or the controller selects the second display form if the vehicle is being driven automatically (par 0020, par 0056, par 0068, par 0077-0078, par 0098-0101, par 0116-0118, “The display controller 270 acquires environment information of the vehicle 200 on the basis of an environment of the surroundings or the 200 provided by the outside monitoring unit 210 and the in-vehicle monitoring unit 245, and states such as steering, an acceleration/deceleration, a travel position and a travel road of the vehicle 200 provided by the automated driving control unit 250. The display controller 270 refers to the display conditions data 278A depending on the acquired environment information and acquires a content display flag and an advertisement display flag associated with environment information details matching the acquired environment information“, “the display controller 270 determines whether display conditions for the content are satisfied with reference to the display conditions data 278A (step S104). When the display conditions for the content are satisfied, the display controller 270 displays the corresponding content on the outside display 272 (step S106). Next, the display controller 270 determines whether display conditions for the advertisement information are satisfied with reference to the display conditions data 278A (step S108). When the display conditions for the advertisement information are satisfied, the display controller 270 displays the corresponding advertisement information on the outside display 272 (step S110). Next, the display controller 270 determines whether non-display conditions for one or both of the content and the advertisement information are satisfied with reference to the display conditions data 278A (step S112). When the non-display conditions for the content or the advertisement information are satisfied, the display controller 270 does not display information of one or both of the corresponding content and advertisement information (step S114)”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Wasserman et al. as .

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2019/0311404 to Wasserman et al. in view of U.S. PGPubs 2010/0223112 to Griffin et al., further in view of U.S. PGPubs 20140279012 to Scofield et al.

Regarding claim 6, Wasserman et al. as modified by Griffin et al. teach all the limitation of claim 1, but do not explicitly teach wherein the controller varies the advertisement information to be displayed on the display apparatus depending on a time zone.
In related endeavor, Scofield et al. teach wherein the controller varies the advertisement information to be displayed on the display apparatus depending on a time zone (Fig 7, abstract, par 0003, par 0005, par 0018-0019, par 0021, par 0044, par 0048-0049, “Extrapolating such individual demographics may enable inference of 
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Wasserman et al. as modified by Griffin et al. to include wherein the controller varies the advertisement information to be displayed on the display apparatus depending on a time zone as taught by Scofield et al. to identify traits relating to the individuals who are likely to view an advertisement opportunity, and to present targeted advertisements relating to those traits to select advertisement opportunities for the travel region that are targeted to the shared demographics of residents of the neighborhood to perform more efficiently detection and generate results that are more detailed, accurate, and/or non-intuitive, than techniques such as traffic surveys.

Regarding claim 7, Wasserman et al. as modified by Griffin et al. teach all the limitation of claim 2, the claim 7 is similar in scope to claim 6 and is rejected under the same rational.

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2019/0311404 to Wasserman et al. in view of U.S. PGPubs 2010/0223112 to Griffin et al., further in view of U.S. PGPubs 2014/0070963 to DeLorean, further in view of U.S. PGPubs 20140279012 to Scofield et al..

Regarding claim 8, Wasserman et al. as modified by Griffin et al. and DeLorean teach all the limitation of claim 3, the claim 8 is similar in scope to claim 6 and is rejected under the same rational.

Regarding claim 9, Wasserman et al. as modified by Griffin et al. and DeLorean teach all the limitation of claim 4, the claim 9 is similar in scope to claim 6 and is rejected under the same rational.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGPubs 2019/0311404 to Wasserman et al. in view of U.S. PGPubs 2010/0223112 to Griffin et al., further in view of U.S. PGPubs 2020/0104881 to Yasui et al., further in view of U.S. PGPubs 2014/0279012 to Scofield et al.

Regarding claim 10, Wasserman et al. as modified by Griffin et al. and Yasui et al. teach all the limitation of claim 5, the claim 10 is similar in scope to claim 6 and is rejected under the same rational.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/           Primary Examiner, Art Unit 2616